DETAILED ACTION

Response to Arguments
Applicant's arguments filed 1/26/2022 have been fully considered but they are not persuasive. The claims do not place the application in condition for allowance and are being entered. A response to applicant’s arguments is provided below. 
On pages 7-10, applicant argues that the amendment to claim 1 overcomes the prior art of Matsuda fails to teach the interior volume between the backplate and the display as now required by claim 1. Applicant specifically argues that the backplate 8 of Matsuda is equivalent to the second structural layer of the claim and does not define an interior volume between the backplate and the display. 
The examiner notes that this limitation does not overcome the art of Matsuda such that the housing of Matsuda equivalent to the backplate includes numerals 8, 9, and 12-13 of figure 1 defining an internal space between the components for the housing of the battery (Pgs. 1-2, Paragraphs [0017]-[0024]). Additionally, as illustrated in the figure recreated below, the space above the housing portion creates an interior volume above the portion 8 as well which is used to house the display 4. Therefore, the space above the housing portion 8 creates and, in 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
and the display” such that the space is occupied with components 2, 3, 4 and 5 of Matsuda. 

As such, the examiner contends that each of the limitations of claim 1 are taught by the combination of Matsuda in view of Pidwerbecki as described in the Final rejection dated 11/26/2021. As noted above, the claims are being entered due to the amendments to the claims not placing the application in better condition for allowance. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P DILLON whose telephone number is (571)270-5657. The examiner can normally be reached Mon-Fri; 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIEL P. DILLON
Examiner
Art Unit 1783

/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783